DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1st, 2021 has been entered.
Response to Amendment
The present amendment, filed on or after December 1st, 2021 has been entered. Claims
1-16 and 21-30 were pending. Claims 1, 2, 16, 21, 28, and 30 have been amended. Claims 3-15, 22-27, and 29 have been canceled. New claims 31-35 and 37-41 have been respectfully entered. Thus, 1, 2, 16, 21, 28, 30-35, and 37-41 are currently pending. Applicant’s amendment to the specification has remedied the objection set forth in the Final Action mailed June 1st, 2021. Applicant’s amendment to the claims have partially remedied the claim objections set forth in the Final Office Action. Applicant’s amendment/cancelation of claims have remedied the 112(b) and 112(d) rejections set forth in the Final Office Action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 16, 21, 28, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2, 28, and 30-35, and 37-41 are objected to because of the following informalities:
Claim 1 recites “A display for a living body comprising;”, but should recite “A display for a living body comprising:”.
Claim 2 recites “the display of claim 1”, but should recite “the display for the living body” to align with the other claims. 
Claims 28 and 30 should have a comma (,) after the claim preamble. 
Claims 31-35 and 37-41 recite in the preamble “the display for a living body”, but should recite “the display for the living body”.
Claim number 36 is missing from the claim set. 
Claim Interpretation
Examiner has interpreted the following limitations as intended use limitations:
Claim 1: “the flexible display layer disposed within a skin of a living body”
Claim 1: “the flexible display layer is configured to render a display on the image pixels.”
Claim 2: “a touch sensitive layer disposed within the skin of a living body”
Claim 2: “the touch sensitive layer is configured for accepting touch input”
Claim 16: “the electrical connector port disposed no deeper than within the skin of the living being for receiving an electrical connector external to the body through an opening in the skin”
Claim 21: “a flexible display layer disposed within a skin of a living being”
Claim 21: “the touch sensitive layer configured to accept touch input”
Claim 28: “wherein the flexible display is disposed between an epidermis layer and a dermis layer of the skin of a living thing”
Claim 30: “the flexible display layer is configured to allow a user to locate, access, and display web pages. 
Claim 34: “wherein the processor is located in the living body”
Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 2, 16, 28, 30-35, and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a skin of a living body”; it is unclear if this is a different living body than the living body recited in the preamble. In order to expedite prosecution, Examiner has interpreted this as - - the flexible display layer is adapted to be disposed within a skin of said living body - - .  
Claims 2, 16, 28, 30-35, and 37-41 inherit the same deficiencies.
Claim 2 recites “the skin of a living body”; it is unclear if this is a different living body than the living body recited in claim 1. In order to expedite prosecution, Examiner has interpreted this as - - a touch sensitive layer adapted to be disposed within said skin of said living body - -. 
Claims 30, 33, and 37- 41 inherit the same deficiencies. 
Claim 16 recites the limitation “the interactive skin device of claim 1” and “the implanted interactive skin device” in lines 1-2. There is insufficient antecedent basis for these limitations in the claim.
Claims 28 and 30 recite the limitation “the interactive skin device” in line 1 of each claim. There is insufficient antecedent basis for the limitation in each of these claims.
Claim 28 also recites “the skin of a living thing”; it is unclear whether the living thing of claim 28 is the same as the living body of claim 1. In order to expedite prosecution, Examiner has interpreted the living being and the living body to be the same living entity. 
Claim 30 recites “the flexible display layer is configured to allow a user to locate, access, and display web pages; it is unclear how the flexible display layer alone can perform this function because the flexible display layer only comprises image pixels to display an image and does not include any processing components or internet connection capabilities that would allow the user to access a web page. Examiner has interpreted the claim to mean that the flexible display is configured to provide a display of a web page for a user.  
Claim 32 recites “the external side of the skin of the living body defines at least a first section and a second section wherein the flexible display layer extends along the first section and the second section of the external side of the skin of the living body such as to form the outwardly facing surface of the skin along the two sections”; it is unclear what structural component of the display applicant is claiming in these limitations and it is unclear whether the flexible display layer is on the surface of the skin or beneath the skin because in claim 1 the flexible display layer is disposed within the skin. Examiner has interpreted this limitation to be two portions of the surface of skin and the flexible display layer disposed along a portion of both of these portions of the surface of the skin with the display facing outward from the skin. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 16, 21, 28, 30-35, and 37-41 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites “the flexible display layer disposed within a skin of a living body”. This claim limitation includes the positive recitation of a skin of a living body, which encompasses a human organism. Examiner recommends amending the claim to recite “the flexible display layer configured to be disposed within a skin of a living body”.
Claims 2, 16, 28, 30-35, and 37-41 inherit these deficiencies. 
Claim 2 recites “a touch sensitive layer disposed within a skin of a living body”. This claim limitation includes the positive recitation of the skin of a living body, which encompasses a human organism. Examiner recommends amending the claim to recite “a touch sensitive layer configured to be disposed within a skin of a living body”.
Claim 30 and 33, 34, and 37-41 inherits this deficiency.
 Claim 16 recites “the electrical connector port disposed no deeper than within the skin of the living body”. This claim includes the positive recitation of the skin of the living body, which encompasses the human organism. Examiner recommends amending the claim to recite “the electrical conductor port configured to be disposed no deeper than within the skin of the living body”.
Claim 21 recite “a flexible display layer disposed within a skin of a living being”. This claim includes the positive recitation of the skin of a living being, which encompasses the human organism. Examiner recommends amending the claims to recite “a flexible display layer configured to be disposed within a skin of a living being”. 
Claim 28 recites “the flexible display layer is disposed between an epidermis layer and a dermis layer of the skin of a living thing”. This claim limitation includes the positive recitation of the skin of a living thing, which encompasses the human organism. Examiner recommends amending the claim to recite “the flexible display layer is configured to be disposed within the skin of the living being. 
Claim 32 recites “the external side of the skin of the living body defines at least a first section and a second section; wherein the flexible display layer extends along the first section and the second section of the external side of the skin of the living body”. This claim limitation includes the positive recitation of the living body, which includes the human organism. 
Claim 34 recites “wherein the processor is located in the living body”. This limitation includes the positive recitation of the living body, which includes the human organism. Examiner recommends amending the claim to recite wherein the processor is configured to be located in the living body. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 21, 28, 31-35, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson et al.  (US 2016/0262670 A1) herein after Wasson.
Regarding claim 1, Wasson teaches a display for a living body (fig. 1A: body mountable sensing platform 100) comprising; a flexible display layer (fig. 1A: flexible substrate 110), the flexible display layer comprising image pixels (Para [0023] “The output component could include light-emitting elements (e.g., LEDs, OLEDs, displays), color-changing elements (e.g., e-ink elements or displays, LCDs”); wherein the flexible display layer is configured to render a display on the image pixels (Para [0098] “to provide an indication related to some information by presenting images on a multipixel display (e.g., a flexible, multipixel OLED display).”), but does not explicitly disclose the flexible layer is disposed within a skin of a living body.
However, the limitation “the flexible display layer is disposed within a skin of a living body” is being interpreted by Examiner as an intended use limitation that describes where the flexible display layer is when in use. When comparing the flexible display layer of the instant claim and the flexible substrate of the prior art, there are no discernable structural differences. There is nothing in the structure of the prior art that prevents the flexible substrate from being disposed within a skin of a living body. Thus, it would have been obvious modification to the use of Wasson to dispose the flexible substrate within a skin of a living body because the manner of operating the device does not differentiate apparatus claim from the prior art. MPEP 2114 II states: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex 
Regarding claim 2, Wasson further teaches a touch sensitive layer (Para [0022] “The input component could include a capacitive touch sensor configured to detect a single touch, multiple touches, gestures, swipes, or other inputs”), the touch sensitive layer overlaying the flexible display layer wherein the touch sensitive layer is configured for accepting touch input (Para [0022] “The input component could be and/or include a flexible component (e.g., a capacitive touch sensor comprising one or more electrodes composed of one or more layers or sheets of a flexible conductive material and one or more sheets of a flexible nonconductive material).”); and wherein the touch input renders a display on the image pixels for input and output functions (Para [0029] “A user interface 115 is disposed on the flexible substrate 110 and is configured to provide an indication of information visually, acoustically, haptically, or by some other means (e.g., to display a charge status of the sensing platform, to visually provide an indication of a value of a property measured by the sensing platform, to emit a sound, to vibrate, to provide an electro-haptic stimulus, or to provide some other indication of an alert state determined by the sensing platform 100) and to receive inputs from a user (e.g., to detect a user pressing one or more points on the device (e.g., the illustrated arrows), to detect gestures or motions of a user).”), but does not explicitly disclose the touch sensitive layer is disposed within the skin of a living body. 
 However, the limitation “a sensitive touch layer disposed within the skin of a living body” is being interpreted by Examiner as an intended use limitation that describes where the touch layer is located when in use. When comparing a touch sensitive layer of the instant claim 
Regarding claim 28, Wasson discloses the display for a living body of claim 1, but does not explicitly disclose wherein the flexible display layer is disposed between an epidermis layer and a dermis layer of the skin of a living thing.
 However, the limitation “wherein the flexible display layer is disposed between an epidermis layer and a dermis layer of the skin of a living thing” is being interpreted by Examiner as an intended use limitation that describes where the flexible display layer is disposed when in use. When comparing the flexible display layer of the instant claim and flexible display layer of the prior art, there are no discernable structural differences. There is nothing in the structure of the prior art that prevents the flexible display layer from being disposed within disposed between an epidermis layer and a dermis layer of the skin of a living thing. Thus, it would have been an obvious modification to the use of Wasson to dispose the flexible display layer between an epidermis layer and a dermis layer of the skin of a living thing because the manner 
Regarding claim 21, Wasson teaches an interactive skin device (fig. 1A: body mountable sensing platform 100) comprising;  a flexible display layer (fig. 1A: flexible substrate 110 and Para [0098] “to provide an indication related to some information by presenting images on a multipixel display (e.g., a flexible, multipixel OLED display).”); a touch sensitive layer (Para [0022] “The input component could include a capacitive touch sensor configured to detect a single touch, multiple touches, gestures, swipes, or other inputs”), the touch sensitive layer overlaying the flexible display layer, the touch sensitive layer configured to accept touch input (Para [0022] “The input component could be and/or include a flexible component (e.g., a capacitive touch sensor comprising one or more electrodes composed of one or more layers or sheets of a flexible conductive material and one or more sheets of a flexible nonconductive material).”), and wherein the touch input renders a display on the image pixels for input and output functions (Para [0029] “A user interface 115 is disposed on the flexible substrate 110 and is configured to provide an indication of information visually, acoustically, haptically, or by some other means (e.g., to display a charge status of the sensing platform, to visually provide an indication of a value of a property measured by the sensing platform, to emit a sound, to vibrate, to provide an electro-haptic stimulus, or to provide some other indication of an alert a control circuit (Para [0046] “The electronics 130 disposed on the flexible substrate 110 could include a variety of devices. For example, the electronics 130 could include an antenna (e.g., a chip antenna), a microcontroller, amplifiers, light emitters, light detectors, temperature sensors, transmitters, radios, transceivers, or some other component or components”), the control circuit comprising a memory (Para [0030] “recording information (e.g., user inputs, measured concentrations of the analyte) in a memory of the electronics 130”) and a processor (Para [0046] “For example, the electronics 130 could include…a microcontroller”), the memory including instructions that when executed by the processor cause the processor to: control the operation of the flexible display layer and render a visual display on the flexible display layer (Para [0046] “The electronics 130 can include logic elements configured to operate the analyte sensor 125 to detect an analyte, the optical sensor 127 to detect an optical property of skin, the user interface 115 to receive an input and/or to indicate some information”), but does not explicitly teach the flexible display layer is disposed within a skin of a living being.
However, the limitation “the flexible display layer is disposed within a skin of a living body” has been interpreted by Examiner as an intended use limitation that describes where the flexible display layer is when in use. When comparing the flexible display layer of the instant claim and the flexible substrate of the prior art, there are no discernable differences. There is nothing in the structure of the prior art that prevents the flexible substrate from being disposed within a skin of a living body. Thus, it would have been obvious to modify the use of Wasson to 
Regarding claim 31, Wasson further teaches wherein the flexible display layer further comprises a touchscreen interface (fig. 1A: user interface 115), wherein the flexible display layer is controlled by the touchscreen interface (Para [0037] “The user interface 115 includes means for receiving inputs…and for provide an indication of outputs...the user interface 115 includes a flexible touchscreen interface comprising a flexible display and one or more electrodes or other touch-, capacitive-, and/or pressure-sensitive elements for detecting presses of a finger or other object against the user interface 115…As illustrated, the user interface 115 is being operated to illustrate a battery charge status 115a…, a memory status of a memory 115b… and an analyte concentration 115c…The arrows 115d and/or other visual elements of the user interface 115 could…be changeable, e.g., by being generated by a display or other output component”). 

    PNG
    media_image1.png
    497
    677
    media_image1.png
    Greyscale
Regarding claim 32, Wasson further teaches wherein the external side of the skin of the living body defines at least a first section and a second section; wherein the flexible display layer extends along the first section and the second section of the external side of the skin of the living body such as to form the outwardly facing surface of the skin along the two sections (see annotated figure 2D below).  
Regarding claim 33, Wasson further teaches a control circuit (Para [0046] “The electronics 130 disposed on the flexible substrate 110 could include a variety of devices. For example, the electronics 130 could include an antenna (e.g., a chip antenna), a microcontroller, amplifiers, light emitters, light detectors, temperature sensors, transmitters, radios, transceivers, or some other component or components”), the control circuit comprising a memory (Para [0030] “recording information (e.g., user inputs, measured concentrations of the analyte) in a memory of the electronics 130”) and a processor
Regarding claim 34, Wasson discloses the display for a living body of claim 33, but does not explicitly disclose wherein the processor is located in the living body.
However, the limitation “the processor is located in the living body” is being interpreted by Examiner as an intended use limitation that describes where the processor is located when in use. When comparing the processor of the instant claim and the microcontroller of the prior art, there are no discernable structural differences. There is nothing in the structure of the prior art that prevents the microprocessor from being located within living body. Thus, it would have been obvious to modify the use of the processor of Wasson to locate the processor in the living body because the manner of operating the device does not differentiate apparatus claim from the prior art. MPEP 2114 II states: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case the prior art teaches all the recites structural components. 
Regarding claim 35, Wasson further teaches wherein the processor is in communication with a computing device (fig. 3: electronics 350, which includes the microprocessor, and is in communication with reader 380 wireless communication) selected from the group consisting of a smart phone, a remote computing device, and a server 
Regarding claim 37, Wasson further teaches the display for a living body further comprising an input and an output component (fig. 3: input component 310 and output component 320). 
Regarding claim 38, Wasson further teaches the display for a living body further comprising a sensor (fig. 3: probe sensor 362)
Regarding claim 39, Wasson further teaches the display for a living body further comprising communication circuitry (fig. 3: communication circuit 356)
Regarding claim 40, Wasson further teaches the display for a living body further comprising: a camera (Para [0038] “A user interface could include one or more electrodes, ultrasonic transducers, cameras, or other means configured to receive inputs by detecting a capacitance, a resistance, a conductance, or some other property related to the location, motion, and/or contact of a finger, body part, or other object proximate to or in contact with the user interface”).  
Regarding claim 41 Wasson further teaches the display for a living body further comprising a speaker (Para [0023] “An output component of a sensing platform could be configured to provide a variety of different types of information via a variety of means…The output component could include acoustical elements (e.g., buzzers, speakers), or some other elements configured to provide an indication of some information, e.g., to a user”); and wherein the output from the display generates at least one of a color, a pattern of colors, a sound, an image, and a text (Para [0023] “The output component could include light-emitting elements (e.g., LEDs, OLEDs, displays), color-changing elements (e.g., e-ink elements or displays, LCDs), haptic elements (e.g., vibrators, buzzers, electrohaptic elements), acoustical elements .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson in view of Moller et al. (US 2016/0328043 A1) herein after Moller.
Regarding claim 16, as best understood in view of the 112(b) issues, Wasson teaches wherein the implanted interactive skin device further comprises a control circuit (Para [0046] “The electronics 130 disposed on the flexible substrate 110 could include a variety of devices. For example, the electronics 130 could include an antenna (e.g., a chip antenna), a microcontroller, amplifiers, light emitters, light detectors, temperature sensors, transmitters, radios, transceivers, or some other component or components”), the control circuit comprising a memory (Para [0030] “recording information (e.g., user inputs, measured concentrations of the analyte) in a memory of the electronics 130”)and a processor (Para [0046] “For example, the electronics 130 could include…a microcontroller”), but does not explicitly teach an electrical connector port the electrical connector port disposed no deeper than within the skin of the living body for receiving an electrical connector external to the body through an opening in the skin.
However, in a similar flexible substrate, Moller discloses an electrical connector port
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the display of Wasson to include an electrical connector port as disclosed in Moller as a way to allow data collected from the flexible display to be transferred to another device for storage or to transfer commands to the flexible display. 
Although neither Wasson nor Moller explicitly disclose the electrical connector port disposed no deeper than within the skin of the living body for receiving an electrical connector external to the body through an opening in the skin, examiner has interpreted this limitation to be an intended use limitation because it describes the location of the electrical connector port and its intended function. When comparing the electrical connector port of the instant claims and the interface of the prior art, there are no discernable structural differences. Furthermore, they perform the same function of providing an electrical connection to another device. Nothing in the prior art prevents the interface structure of the flexible touch substrate from being implanted or located within the skin. Thus, it would have been an obvious modification to the display of Wasson to locate interface port no deeper than within the skin of the living body because the manner of operating the device does not differentiate apparatus claims from the prior art. MPEP 2114 II states: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case the prior art teaches all the recites structural components. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson in view of Allen et al. (US 2010/0056873 A1) herein after Allen.
Regarding claim 30, Wasson teaches the interactive skin device of claim 2, but does not explicitly teach that the flexible display layer is configured to allow a user to locate, access, and display web pages.
However, in a similar wearable display, Allen discloses the flexible display layer is configured to allow a user to locate, access, and display web pages (Para [0026] “a wearable display layer 280 or other positioning structure 160 and (b) one or more touch screens 125 or other input and/or output devices supported by the positioning structure 160 and configured to present medication reminders, procedural explanations, scheduling data, or other health-related information 240 in a vicinity of a healthcare recipient 290.”: Examiner has interpreted this limitation as an intended use limitation, thus the structure must be able to perform the function. Thus, it is respectfully submitted that the presentation of a medication reminder, procedural examination, or other health related information can be from the web to be accessed and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flexible display of Wasson to further include the display capabilities of Allen that include displaying medication reminders, procedural explanations, and other health related information (i.e. information that can be accessed, located and displayed to the user from a web page) as disclosed by Wasson as a way to allow the user to view personalized medical information to improve a treatment regimen. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyde et al. (US 2016/0174842 A1) relates to an epidermal electronics system with an antenna array and a control circuit. 
Rogers et al. (US 2016/0066789 A1) relates to an injectable and implantable electronic system for interfacing with target tissue. 
Eggers et al. (US 2008/0097559 A1) relates to an implantable apparatus for controlled heating of the dermis. The apparatus is implanted within a dermis region of the skin. 
Rogers et al. (US 2012/0165759 A1) relates to an implantable micro LED array implanted under the skin and on top of muscle tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792